Mr. Presiding Justice Gridley delivered the opinion of the court. It is first contended by counsel for appellant that the declaration failed to state a cause of action, in that (a) neither count alleged any fact which would raise the duty on the part of defendant not to drive and operate the car toward plaintiff, and (b) neither count alleged that the moving of the car was by reason of the negligence of a servant who was not a fellow-servant of plaintiff, and (c) the second count is defective in that it fails to allege any causal connection between the negligence averred and the injury. Without passing upon the sufficiency of the first count, we are of the opinion that the second count is sufficient to sustain the judgment. “Where there is an entire verdict on several counts, the verdict will not be set aside because the declaration contains a defective count if there are one or more counts sufficient to sustain a verdict.” Bennett v. Chicago City Ry. Co., 243 Ill. 420, 434. We think that the second count alleged sufficient facts from which the duty of defendant, above mentioned, could be inferred after verdict. Sargent Co. v. Baublis, 215 Ill. 428; Grace & Hyde Co. v. Sanborn, 225 Ill. 138, 141. And the count, which alleged that plaintiff’s injury was due to the negligence of the defendant (a corporation), is not-fatally defective after verdict because it failed to state that the injury was not caused by a fellow-servant of plaintiff. Libby, McNeill & Libby v. Scherman, 146 Ill. 540; American Car & Foundry Co. v. Hill, 128 Ill. App. 176; Bennett v. Chicago City Ry. Co., supra; McInerney v. Western Packing & Provision Co., 249 Ill. 240, 243. And we think that such a causal connection between the negligence averred and the injury was alleged as to be sufficient after verdict. Sauter v. Anderson, 110 Ill. App. 574, 576; City of La Salle v. Porterfield, 138 Ill. 114, 120; Sargent Co. v. Baublis, 215 Ill. 428, 434. It is further contended that the verdict is manifestly against the weight of the evidence in that the overwhelming preponderance of the evidence is that plaintiff was not ordered by O’Neal to apply the light hose to the third rail about the time he did apply it and that O’Neal did not order the shuttle car to be started back about that time. Whether or not these orders were given were questions of fact for the jury to pass upon, and we cannot say, under all the facts and circumstances of this case, that the verdict is manifestly against the weight of the evidence. It is also contended that the evidence clearly shows that the accident was the result of the negligent act of Spellman, the motorman, in leaving the controller, with the reverse applied, in the first or second notch, when he left Ms cab to warn Currie not to connect the tMrd rail with the west trolley shoe by means of a spike maul, as Spellman says Currie started to do; that when plaintiff applied the light hose to the tMrd rail at the east end of the shuttle car tMs negligent act of Spellman resulted in the car moving east toward and against plaintiff; that Spellman and plaintiff were fellow-servants in that they were directly cooperating in the particular business then in hand, namely, moving the car off the dead space, and that therefore, plaintiff cannot recover. After a careful consideration we cannot say that the evidence clearly shows that the accident was caused by the alleged negligent act of Spellman. If plaintiff’s statement is true that after O’Neal had connected the light hose with the car O’Neal “put it on the rail, attached it' to the third rail,” the car would then have instantly moved toward the east, if Spellman’s ' controller had been then open one or two notches with the reverse applied, but the car did not then move, and not until after O’Neal had given the light hose to plaintiff and had told plaintiff to hold the hose to the tMrd rail, and had walked away and, as plaintiff testified, had said “back up.” In view of all the evidence in this case and the decisions of our supreme court, such as Bennett v. Chicago City Ry. Co., 243 Ill. 420, 428, we are of the opinion that the trial court did not err in refusing to give to the jury defendant’s instruction (asked at the close of the hearing of the testimony and before other instructions were presented by defendant) to the effect that “as a matter of law the motorman Spellman and the plaintiff Peterson were fellow-servants.” We cannot agree with counsel that the evidence clearly shows that plaintiff was himself negligent (a) in prematurely applying the light hose to the third rail, and (b) in failing to take such precautions as would have prevented bis being brushed off the elevated structure by the passage of the car. Neither can we agree with the contentions that plaintiff’s counsel was guilty of such misconduct as warrants a reversal of the judgment, and that the verdict is excessive. In support of defendant’s motion for a new trial in the court below, defendant read and filed the affidavits of three of the jurors to the effect that during the progress of the trial they visited the scene of the accident and viewed the elevated structure from the street below. It is contended that this was such misconduct on the part of the jurors as warranted a new trial of the case, and that the court erred in refusing to grant a new trial on this account. We cannot agree with the contention. Affidavits of jurors will not be received to impeach their verdict. Heldmaier v. Rehor, 188 Ill. 458; Wyckoff v. Chicago City Ry. Co., 234 Ill. 613. It is urged that the trial court erred in giving to the jury instruction No. 1 offered by plaintiff, as follows: “The court instructs the jury that the plaintiff is not bound to prove Ms case beyond a reasonable doubt but is merely bound to prove it by a preponderance of the evidence.” The giving of this instruction has been held not to be error in the following cases: Chicago City Ry. Co. v. Nelson, 215 Ill. 436, 443; Chicago Consol. Traction Co. v. Schritter, 222 Ill. 364, 367; Pierson v. Lyon & Healy, 243 Ill. 370, 373; Gurnea v. Baltimore & Ohio R. Co., 157 Ill. App. 331, 338. It is also urged that the court erred in giving instruction No. 2 to the jury, offered by plaintiff, as follows: “It is the duty of the master to exercise reasonable care to furnish the servant a reasonably safe place to work.” It is argued that while the abstract proposition of law announced in this instruction is correct, it had no application to the issues of the case, as charged in the declaration, and that the instruction was calculated to mislead the jury. We are inclined to the opinion that the instruction should not have been given, but do not think that the giving of it could have misled the jury. The grounds alone upon which plaintiff could recover under his declaration were fully explained to the jury by other instructions offered by the defendant and given. In view of the giving of instructions Nos. 19, 20 and 37 offered by defendant, we do not think that prejudicial error was committed by the giving of the instruction complained of. It is also urged that the giving of instruction No. 5. offered by plaintiff as to estimation of damages, was error. In view of the decision in Thompson v. Northern Hotel Co., 256 Ill. 77, and of the giving by the court of instruction No. 33, as modified, offered by defendant, we do not think the court erred in this particular. Nor do we think that the court erred in refusing to give certain instructions offered by the defendant, as contended by counsel. The judgment of the superior court is affirmed. Affirmed.